The Supreme Court of the United States having by its judgment dated June 25, 1973, reversed the judgment of this court announced February 15,1972, finding no error in the judgment of the Superior Court in New Haven County dated December 21, 1970, and having remanded the cause to this court for further proceedings, it is ordered that the judgment of the Superior Court dated December 21, 1970, be, and the same hereby is, set aside and the case be, and the same hereby is, remanded to the Superior Court for further proceedings not inconsistent with the opinion of the Supreme Court of the United States announced June 25, 1973, in the case of In re Griffiths, 162 Conn. 249, 294 A.2d 281.